Citation Nr: 1716271	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 



REPRESENTATION

Appellant represented by:	Eleanor Flechas, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to September 1966 in the United States Marine Corps.   Regrettably, the Veteran died in August 2011.   The appellant is his surviving spouse, and has been properly substituted in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal initially included the issues of entitlement to service connection for demyelinating peripheral neuropathy of the upper and lower extremities.  However, in a May 2014 rating decision, the Nashville RO granted service connection for manifestations of Parkinson's Disease, right and left lower extremities and manifestations of Parkinson's Disease, right and left upper extremities.  The grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). Therefore, these matters are no longer on appeal, and no further consideration is necessary.

The Board notes that the RO faxed the appellant a letter in May 2014 which stated that "If VA is able to award a 100 percent evaluation effective January 18, 2008, with special monthly compensation initially at the aid and attendance level, and subsequent higher levels, as the objective medical evidence of record indicates, the appeal in this case will be considered satisfied."   The letter was signed by the appellant rather than her attorney.  Subsequently, in the May 2014 rating decision, the RO granted entitlement to SMC for aid and attendance pursuant to 38 U.S.C.A. § 1114 (l) effective from January 18, 2008, the date of claim.  The RO also granted a higher rate of SMC for aid and attendance pursuant to 38 U.S.C.A. § 1114 (r)(1) effective from June 11, 2011.  The RO stated that the rating constituted a full grant of the benefits sought on appeal and considered the appeal satisfied.  However, the Board finds that the appellant's withdrawal of an appeal was conditional upon a rating decision that had yet to be issued, and is thus inadequate.  A withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57   (2011)).  In this case, the RO did not grant the highest level of aid and attendance pursuant to 38 U.S.C.A. § 1114 (r)(2).  Thus, the Board finds that the issue remains on appeal. 

In December 2010, the Board remanded the case for additional development.  It has since been returned for further appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to his death, the Veteran was in need of a higher level of care than is required due to his service-connected Parkinson's Disease.  

2.  From October 2008 until his death in August 2011, the Veteran had continuously been hospitalized for his service-connected disabilities at a nursing home facility at the expense of the U.S. Government.




CONCLUSION OF LAW

The criteria for an increased level of special monthly compensation by reason of the need for a higher level of aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114 (r)(2) have not been met.  38 U.S.C.A. §§ 1114 (r)(2), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a January 2008 pre-adjudication letter.  The duty to assist has also been satisfied here.  

The Board finds that entitlement to an increased rate of SMC based on a higher level of regular aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114  (r)(2) is denied. 

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
 § 3.350(b) (2016).  Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. §  3.350(b).  The criteria for establishing such need include whether the veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The additional allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).  The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3). 

A veteran is entitled to the highest level of aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o) or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance under 38 C.F.R. § 3.352(a); (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance and, in the absence of the provision of such higher level of care, the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.   38 C.F.R. § 3.352(b)(5).

In the May 2014 rating decision the RO granted SMC for aid and attendance pursuant to 38 U.S.C.A. § 1114(l) effective from January 18, 2008, the date of claim.  The Veteran's service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. Government expense.  The Board notes that not at government expense means that the Veteran was not in a VA facility, and that his bills were not being paid by VA.  Prior to  October 2008, the Veteran was hospitalized at The Kings Daughters and Sons Home in Bartlett, Tennessee.  See July 2008 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  Thus, he was hospitalized at a private facility and his care was not at VA facilities or paid for by the U.S. Government.

In the May 2014 rating decision, the RO also awarded SMC under 38 U.S.C.A. § 1114(o) and 38 U.S.C.A. § 1114(r)(1), effective from June 11, 2011.  The record indicates that the Veteran had continuously been hospitalized at the Tennessee State Veterans Home from October 20, 2008 until his death in August 2011.  See February 2010 Request for Nursing Home Information in Connection with Claim for Aid and Attendance; Tennessee State Veterans Home treatment reports; Veteran's Death Certificate. 

As discussed, a veteran is entitled to the highest level of aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o) or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance under 38 C.F.R. § 3.352(a); (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance and, in the absence of the provision of such higher level of care, the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).
  
The Board notes that although the Veteran met the criteria for the first two requirements under 38 U.S.C.A. § 1114(r)(2), he was hospitalized at U.S. Government expense at the Tennessee State Veterans Home.  Thus, he did not meet the criteria under 38 C.F.R. § 3.352(b)(iii) which requires a higher level of care which is defined as the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services.  In this case, the Veteran had already been hospitalized and receiving full-time care for his service-connected disabilities in a nursing home, paid for by the U.S. Government.  In addition, regulations require the discontinuance of SMC for aid and attendance when a Veteran is hospitalized at VA facilities or domiciled at nursing home facilities at the expense of the U.S. Government for a period in excess of one month.  38 C.F.R. § 3.552(b)(2).  Because the Veteran was in receipt of daily personal health care services in a nursing home, rather than his own home, since October 2008, at U.S. Government expense, the Board finds that the Veteran did not meet the requirements for a higher rate of aid and attendance under 38 U.S.C.A. § 1114(r)(2).  

Based on the foregoing, the Board concludes that increased special monthly compensation at the highest rate of aid and attendance under 38 U.S.C.A. § 1114(r)(2) is denied. 



ORDER

Entitlement to an increased rate of special monthly compensation based on the highest level of aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114  (r)(2) is denied. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


